                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

MAXWELL AGRI SERVICE, LLC d/b/a
MADISON’S GREAT WESTERN,
                                                                        4:19CV3057
                        Plaintiff,

        vs.                                                    ORDER TO SHOW CAUSE

KENDA K. HUBER, and WILLIAM J.
HUBER, d/b/a HUBER FARMS,

                        Defendants.


       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiff commenced this action on June 17, 2019. (Filing No. 1). On August 22, 2019,
Plaintiff filed a sheriff’s return purporting to show that the defendants were served with the
summons and complaint on August 19, 2019. (Filing No. 8). To date, the defendants have not filed
any responsive pleading and Plaintiff has taken no further action in this case. Plaintiff has a duty to
prosecute the case and may, for example, seek default in accordance with the applicable rules,
voluntarily dismiss the action, or take other action as appropriate. Under the circumstances, Plaintiff
must make a showing of good cause for failure to prosecute or the action must be dismissed.
Accordingly,


       IT IS ORDERED: On or before October 24, 2019, Plaintiff must show cause why this
case should not be dismissed for failure to prosecute or take some other appropriate action.


       Dated this 10th day of October, 2019.
                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
